Motion by appellant for leave, pursuant to statute (Civ. Prac. Act, §§ 196, 198-a, 199, 558), to prosecute her appeal as a poor person, granted. Neil Stockharner, Esq., of 66 'Court Street, Brooklyn, having consented to act without compensation except such as may be allowed by the court out of any recovery (Civ. Prac. Act, § 196), is hereby assigned to prosecute the appeal. Appellant’s prior motion for this relief was treated by the court as one to dispense with printing, and it was granted accordingly. Such motion, therefore, is not a bar to the instant motion. Motion by respondents to dismiss appeal, denied. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.